Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS), Uradnisheck (US 2007/0241309) and Huang (US 2011/0174743).
Regarding claims 1-3 and 18, Moore teaches a method for reducing selenium and chromium in wastewater comprising contacting the wastewater with Fe(II) ions and a non-iron based reducing agent while the pH is between 7.5-10.5 during the process wherein lime is added ([0011]-[0022] and [0033]-[0034]).  Moore also teaches that the selenium contaminant is in the form of selenite and/or selenite ([0009] and [0017]-[0018]) and temperatures for said treatment being from 10-90 C ([0020]).  Thus, Moore either anticipates or renders obvious heating the water to up to 90 C as it is a known working temperature for the treatment process.
Moore teaches that the reducing agent can be “any of a variety of reducing agents known to those of skill in the art” but fails to explicitly teach the reducing agent being dithionite ion.  Ludwig teaches a method for reducing selenium and chromium in wastewater comprising contacting the wastewater with Fe(II) ions and a non-iron based reducing agent ([0025]-[0027], [0033], [0061]-[0063]).  As Ludwig details that a dithionite ion is a known exemplary reducing agent in the art and used for the same purpose, one skilled in the art would have found it obvious for the specific reducing agent in Moore to be dithionite in order to provide a reducing agent to treat similar contaminants in a similar stream with a reasonable expectation of success (see MPEP 2144.06 substituting equivalents for the same purpose).
Moore teaches that oxyanions that can be removed from wastewater can include selenium and sulfate, but Moore fails to teach the specific wastewater stream being a flue gas desulfurization wastewater stream and the sulfate concentration having levels of 4000-8000ppm.  Huang teaches that a wastewater stream that contains contaminants that should be treated to remove selenium and sulfate with concentrations up to 6000 mg/L (ppm) would be a flue gas desulfurization waste stream (Huang [0002]-[0004]).  Moore defines the aqueous stream that contains oxyanions such as selenium and sulfate broadly ([0011]) but fails to explicitly state the stream is a flue gas desulfurization wastewater stream.  However, a flue gas desulfurization wastewater stream would be considered as an industrial process stream.  Huang teaches that a specific industrial stream of a flue gas desulfurization wastewater stream would be considered an industrial stream that would have similar contaminants to be removed as discussed in Moore.  As such, one skilled in the art would have found it obvious to apply the Moore method to the specific industrial stream of a flue gas desulfurization wastewater stream as taught in Huang as it is a known wastewater stream having selenium and sulfate contaminants that need to be removed.
Moore teaches that the ferrous ion is provided via a ferrous salt, such as ferrous sulfate salts ([0033]), but fail to explicitly disclose the salt being ferrous sulfate hexahydrate. Uradnisheck teaches that ferrous sulfate salts that are readily available include ferrous sulfate and ferrous sulfate hexahydrate and that the ferrous sulfate and ferrous sulfate hexahydrate salts have similar functionality ([0047]). As such, one skilled in the art would have found it obvious to replace one ferrous sulfate salt with another similar ferrous sulfate hexahydrate salt with a reasonable expectation of success as they are known equivalent ferrous sulfate salts that react in a similar manner and is readily available. 
Regarding claim 4, it is submitted that the specific amount of Fe(II) ions used would have been an obvious matter of optimization of concentrations of the Fe reagent (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 5, Ludwig teaches that the Fe(II):dithionite ion ratio being 1 (0.2M ferrous sulfate to 0.2M sodium dithionite) ([0033]).
Regarding claim 11, Moore teaches that the temperatures for said treatment being from 10-90 C ([0020]).  Thus, Moore either anticipates or renders obvious heating the water to up to 90 C as it is a known working temperature for the treatment process. 
Regarding claim 12, Moore teaches adding a pH modifier, such as lime ([0011]-[0022] and [0033]-[0034]).
Regarding claim 13, Moore teaches that the amount of Fe is based upon the amount of contaminant and can be any dosage that will achieve the desired result with 1-15 being a known ratio ([0034]).  Moore also teaches that the pH is adjusted to any point within a wide range (pF of 7-10) or no pH adjustment at all thereby teaching that the range would be from 0 ppm to a high ppm ([0019]).  Since Moore teaches that the amount of pH modifier covers a wide range and would significantly overlap with the Fe range, Moore anticipates the ratio claimed, or it would have been obvious as it is merely optimizing the concentration of the various reagents (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claims 19-20, see claim 13 above. Further, as can be seen in Table 1 of Ludwig, the amount of reagent added also effects the efficiency of removal of the various contaminants.  As such, modifying the concentration is merely optimizing the amount of chemicals added according to the fluid treated and results desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS), Uradnisheck (US 2007/0241309) and Huang (US 2011/0174743) as applied to claim 1 above, and further in view of Moulton (US 2007/0084769).
Regarding claim 16, Moore teaches the addition of lime to adjust the pH but fails to explicitly state the lime is in slurry form. Moulton teaches that in adjusting the pH of an aqueous stream, lime in the form of a slurry is provided ([0028]).  It is submitted that given lime can be added either in solid or slurry form, it would have been obvious to add the lime in slurry form as it is a well-known means to add lime and one skilled in the art would have a reasonable expectation of success in doing so. 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.  Applicant argues that Ludwig teaches that dithionite has little effect on chromium removal. Attention is directed to [0025]-[0027], [0033], [0061]-[0063] that disclose that the combination of dithionite and Fe(II) ions aid in the removal of contaminants such as chromium and selenium. The argument directed to dithionite alone is unpersuasive as both Moore and Ludwig teach a reducing agent (dithionite in Ludwig) in combination with Fe(II) ions aids in the removal of the argued contaminants. Any persuasive arguments would have to be directed to the combination and not dithionite alone. 
Applicant argues that Examiner has not fully considered Exhibit A in view of Comparative Examples 1 and 2 of the present application as the prior art combination would not result in a “predictable removal of selenium.” First, it is noted that the claims merely state the method reduces and/or removes selenium content from the wastewater. As such, as long as any selenium is removed, no matter how small, it meets the claim limitation. No limitation is present that claims a specific removal efficiency. Comparative Examples 1 and 2 show that even using only an iron salt, the selenium content is reduced/removed by approximately 20% in Comparative Example 1 and 30% in Comparative Example 2. As such, Applicant has shown that merely an iron salt alone is capable of removing selenium from a sulfate containing stream. Next, the primary reference does not teach the use of Fe(II) reagent or a reducing agent alone but the combination of a Fe(II) reagent with a reducing agent. Further, Ludwig also teaches the use of a Fe(II) reagent with a dithionite reducing agent (Table 1 and 2). As such, the argued unexpected results contrasting Fe(II) reagent or dithionite in isolation of Examples 1-2 and 4 do not compare the closest prior art and thus fails to meet the burden of unexpected results (see MPEP 716.02(e)). As such, the allegation of unexpected results fail to overcome the current rejection as is it based on the use of reagents alone and not the combination provided in both Moore and Ludwig. Applicant attempts to minimize the difference of between the Moore combination of an iron reagent and a reducing agent by stating “Even though Comparative Examples 1 and 2 were performed in the absence of a reducing agent, the examples still demonstrate the difficulty in removing selenium in the presence of sulfate.” However, Applicant’s solution is to add a specific reducing agent along with an iron reagent, something that Moore already teaches, albeit not the same exact reducing agent. As such, Applicant attempts to minimize the difference of adding a reducing agent along with the iron reagent, but then proposes that the unexpected solution is the exact combination that they attempted to minimize. Lastly, Huang teaches that an iron reagent is entirely capable of removing selenium in a sulfate containing stream. 
Applicant argues that Uradnisheck teaches that ferrous sulfate and ferrous sulfate hexahydrate can be considered at most equivalent compositions for scavenging oxygen. Examiner respectfully disagrees. The active ingredient in ferrous sulfate and ferrous sulfate hexahydrate is ferrous sulfate. Ferrous sulfate hexahydrate is merely ferrous sulfate with hydrate/water molecules present. When added to water, both ferrous sulfate and ferrous sulfate hexahydrate both dissociate to from ferrous ions. As both ferrous sulfate and ferrous sulfate hexahydrate produce ferrous ions when added to water, one skilled in the art would consider them to be functional equivalents that provide ferrous ions when added to a wastewater stream in order to treat said wastewater stream. Applicant has provided no factual basis or support that ferrous sulfate and hydrated ferrous sulfate in an aqueous environment would react differently in any manner. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777